Title: To Thomas Jefferson from Joseph Sansom, 16 May 1803
From: Sansom, Joseph
To: Jefferson, Thomas


          
            Philada. 5th. Mo. 16th. 1803
          
          With all the respect due to thy public character, I take the liberty to address thee on a subject familiar to a Man of taste and virtu:
          When I was in Europe I caught the usual passion of Travellers to possess some of the interesting objects of art with which that part of the World abounds; and had formed the Plan of a Private Cabinet; but my views and avocations have changed since my return; and I have among other things a small Collection of Models of the principal Roman Antiquities in the South of France, which I could wish to dispose of to thee, in the hope of their being kept together as elegant companions of thy philosophic retirement, or suitable appendages to the public Museums or Drawing Rooms at Washington.
          They consist of
          The Amphitheatre of Nismes, on a scale that makes it no more than 19 inches long by 32½ high; yet the inimitable Artist has contrived to represent the most intricate cells, passages, and stairways, throughout the complicated interior, as well as the majestic simplicity of the front.
          The Maison Quarrée, 18 inches long by 9 & ½ high.
          The Pont du Gard 24 inches long by 4 & ½ high.
          A circular tomb at Aix, three stories high, of singular beauty, 7 & ½ diameter by 23 high.
          A tomb near Vienne on the Rhone 4 & ½ square by 17 high.
          
          They are all represented with astonishing accuracy, in that state of ruin they are now in, which only tends to increase their picturesque effect, the Maison Quarrée excepted, the actual preservation of which renders it unnecessary to exhibit it otherwise than in its pristine perfection.
          I forbear a more particular description as these celebrated Edifices are well known to thee, tho’ I must do the Models the justice to say that they are wrought with a degree of beauty and exactness that none but such as have seen the perfect specimens of art preserved in European Cabinets can form an idea of without seeing them.
          I bought them of the Artist himself, Therondel, a Citizen of Nismes, who seems to have been born with a peculiar faculty to illustrate, as they deserve, the superb Monuments of Antiquity in his native place. He had so far injured his sight by years of labour upon the minuter parts of these objects that he considered it impossible ever to make a similar model of the Maison Quarrée, the foliated modillions on the cornish of which require a glass to be distinctly seen.
          He happened to be exhibiting them in Paris at the time I was there, and the state of his Family requiring his return to Nismes, with pecuniary supplies, he sold them to me for a sum far below the value of so much ingenious labour.
          I now the take the liberty to offer them to thee, at the cost, and subscribe myself,
          with all due consideration, as well as personal esteem, Thy respectful Friend
          
            Joseph Sansom
          
          
            P.S. They would be shewn to any Person whose opinion  choose to have, or a more particular description would be given, if required. In case of purchase they could be sent to order, with perfect safety, as they are secured for transportation in separate boxes.
          
        